DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Amendment
3. 	Claims 1-20 are pending. 
	Claims 1, 6, 8 and 15 have been amended. 
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 5, 8,12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 2019/0286700 hereinafter referred to as Jayaraman) in view of  Boss et al. (US 2008/0091983 hereinafter referred to as Boss).

Regarding claim 1,
Jayaraman teaches:
(Jayaraman [0051] [0055], A computing device comprising a processor and a memory to perform the disclosed embodiments. The processor executes instructions stored in the memory).
“receiving, by the processor, an inquiry seeking technical help regarding information technology related products from third parties” (Jayaraman [0003][0001], receiving  a text string from a client device. The text string represents an information technology (IT) incident seeking a resolution form IT department).
“extracting, by the processor, key words from the inquiry;” (Jayaraman [0003] [0176], obtaining words from the input text string and generating input aggregate vector representation based on the words. Assigning a vectors to the words of the input text string). 
“weighting, by the processor, parameters of the inquiry” (Jayaraman [0176], assigning vectors to the words of input text string).
“automatically categorizing, by the processor, the inquiry based on the weighted parameters and the key words; and” (Jayaraman [0177] [0178] [0180] [0158] [0155], identifying a matching text string text vector from a database for the input text string vector. The matching identifies similarity between the input string vector and the text vector stored in the database. The machining determines the category of the incident based on its similarity with stored incidents in the database. The matching is performed by trained artificial neutral network (ANN) model. Since the vectors are representations of the words as explained above, the matching result also based on the words. Furthermore, Jayaraman teaches identifying matching incidents from the database based on incident words matching). 
“identifying, by the processor, a solution to the inquiry at least partially, based on the categorization of the inquiry” (Jayaraman [0187], when the new incident text strings found to be similar with the old text string, they are in the same category and  the solution of the old incident will match for the new incident).
Jayaraman does not teach the IT incident is associated with “products from third parties”
Boss teaches:
Boss paragraphs [0025][0006] teaches a diagnostic system for identifying IT incident report problem based on matching with previously known stored problems and identifying solution for the problem. The diagnostic system use predefined potential problems and their solution for a specific resource provided by third party vendor. Therefore, inherently, the diagnostic system receives incident reports associated with third party vendor resource. 
 Because both Jayaraman and Boss teach processing IT incident reports, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman to include receiving IT incidents related to third party vendors as disclosed by Boss, such inclusion simplify the resolution of the IT incident by using the predefined problem and corresponding solution provided by the thread party vendor for particular resource type (Boss [0006]).

Regarding claim 8,
Jayaraman teaches:
(Jayaraman [0005], A non-transitory computer readable medium for storing program instructions to be executed by computing system). 
“receiving, by the processor, an inquiry seeking technical help regarding information technology related products from third parties” (Jayaraman [0003][0001], receiving  a text string from a client device. The text string represents an information technology (IT) incident seeking a resolution form IT department).
“extracting, by the processor, key words from the inquiry;” (Jayaraman [0003] [0176], obtaining words from the input text string and generating input aggregate vector representation based on the words. Assigning a vectors to the words of the input text string). 
“weighting, parameters of the inquiry” (Jayaraman [0176], assigning vectors to the words of input text string).
“automatically categorizing the inquiry based on the weighted parameters and the key words; and” (Jayaraman [0177] [0178] [0180] [0158] [0155], identifying a matching text string text vector from a database for the input text string vector. The matching identifies similarity between the input string vector and the text vector stored in the database. The machining determines the category of the incident based on its similarity with stored incidents in the database. The matching is performed by trained artificial neutral network (ANN) model. Since the vectors are representations of the words as explained above, the matching result also based on the words. Furthermore, Jayaraman teaches identifying matching incidents from the database based on incident words matching). 
(Jayaraman [0187], when the new incident text strings found to be similar with the old text string, they are in the same category and  the solution of the old incident will match for the new incident).
Jayaraman does not teach the IT incident is associated with “products from third parties”
Boss teaches:
Boss paragraphs [0025][0006] teaches a diagnostic system for identifying IT incident report problem based on matching with previously known stored problems and identifying solution for the problem. The diagnostic system use predefined potential problems and their solution for a specific resource provided by third party vendor. Therefore, inherently, the diagnostic system receives incident reports associated with third party vendor resource. 
 Because both Jayaraman and Boss teach processing IT incident reports, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman to include receiving IT incidents related to third party vendors as disclosed by Boss, such inclusion simplify the resolution of the IT incident by using the predefined problem and corresponding solution provided by the thread party vendor for particular resource type (Boss [0006]).

Regarding claim 15,
Jayaraman teaches:
“A control method of a console machine having a processor, the control method comprising: -4-Attorney Docket No.: RA6115 receiving inquiries seeking technical help regarding information technology related products from third parties (Jayaraman [0052] a processor. (Jayaraman [0003] [0001], receiving a text string from a client device. The text string represents an information technology (IT) incident seeking a resolution form IT department).
“extracting, by the processor, key words from the inquiry;” (Jayaraman [0003] [0176], obtaining words from the input text string and generating input aggregate vector representation based on the words. Assigning a vectors to the words of the input text string). 
“weighting, by the processor, parameters of the inquiries;” (Jayaraman [0176], assigning vectors to the words of input text string).
“automatically categorizing the inquiries based on the weighted parameters and the key words ;”( Jayaraman [0177] [0178] [0180] [0158] [0155], identifying a matching text string text vector from a database for the input text string vector. The matching identifies similarity between the input string vector and the text vector stored in the database. The machining determines the category of the incident based on its similarity with stored incidents in the database. The matching is performed by trained artificial neutral network (ANN) model. Since the vectors are representations of the words as explained above, the matching result also based on the words. Furthermore, Jayaraman teaches identifying matching incidents from the database based on incident words matching). 
“identifying solutions, at least partially, based on the categorization of the inquiries; and implementing the solutions.” (Jayaraman [0187], when the new incident text strings found to be similar with the old text string, they are in the same category and the solution of the old incident will match for the new incident).
Jayaraman does not teach the IT incident is associated with “products from third parties”
Boss teaches:
Boss paragraphs [0025][0006] teaches a diagnostic system for identifying IT incident report problem based on matching with previously known stored problems and identifying solution for the problem. The diagnostic system use predefined potential problems and their solution for a specific resource provided by third party vendor. Therefore, inherently, the diagnostic system receives incident reports associated with third party vendor resource. 
 Because both Jayaraman and Boss teach processing IT incident reports, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman to include receiving IT incidents related to third party vendors as disclosed by Boss, such inclusion simplify the resolution of the IT incident by using the predefined problem and corresponding solution provided by the thread party vendor for particular resource type (Boss [0006]).

Regarding claims 5, 12, and 19, Jayaraman and Boss teach all the limitations of claims 1, 8 and 15.
Jayaraman teaches:
“wherein the processor being adapted to further execute instruction including recording an effective solution” (Jayaraman [0183], saving trained solution).

7.	Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 2019/0286700 hereinafter referred to as Jayaraman), in view of  Boss et al. (US 2008/0091983 hereinafter referred to as Boss), and further in view of Tabak et al. (US 2019/0104041).

Regarding claims 2, 9 and 16, Jayaraman and Boss teach all the limitations of claims 1, 8 and 15.
 The combination of Jayaraman and Boss does not teach:
“wherein the processor being adapted to further execute instruction including triggering an alert when an inquiry count of category exceeds a predetermined threshold for the category.”
Tabak teaches:
“wherein the processor being adapted to further execute instruction including triggering an alert when an inquiry count of a category exceeds a predetermined threshold for the category” (Tabak [0076] [0077] [065], triggering and providing notifications (triggering an alert) based on notification criteria crossing the notification triggering point (exceeds a predetermined threshold). Notifications criteria can be set for plurality of indicators including classification, category indicators. Furthermore, Indicators can be assigned for multiple types of incidents associated with IT incidents).
Because Jayaraman, Boss and Tabak teach report management for a service desk incidents and solutions, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman to include a notification triggering feature when a notification point has been reached as disclosed by Tabak, such inclusion allows to contact and/or updating a user via different communication methods such as automatic phone calls, email or app notification (Tabak [0076]). 

8.	Claims 3,4,10,11,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 2019/0286700 hereinafter referred to as Jayaraman) in view of  Boss et al. .

Regarding claims 3, 10, 17, Jayaraman and Boss teach all the limitations of claims 1, 8, and 15.
Jayaraman and Boss do not teach:
“wherein the processor being adapted to further execute instruction including determining whether inquiries of a category has decreased.”
Stoverink teaches:
“wherein the processor being adapted to further execute instruction including determining whether inquiries of a category has decreased.” (Stoverink col. 7 lines 27-33, determining whether a new incident is created after a solution applied to the problem. In other words, if no new incident created, it indicates that the problem is decreased or resoled by the solution).
Because Jayaraman, Boss and Stoverink teach report management for a service desk incidents and solutions, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman and Boss to determine whether a new incident created for particular problem after a resolution applied as disclosed by Stoverink, such feature is helpful determine the effectiveness of the solution (col. 7 lines 27-33).

Regarding claims 4, 11 and 18, Singh in view of Jayaraman teaches all the limitations of claims 1, 8 and 15.
Jayaraman and Boss do not teach:

Stoverink teaches:
“analysing whether the solutions are effective, wherein the analysis includes comparing whether a count of the inquiries over a period of time drops below a second predetermined threshold” (Stoverink col. 7 lines 27-33, monitoring applied change to the incident for designated period of time and observing if any new incident tickets are created in order to determine whether the solution is working).
Because Jayaraman, Boss  and Stoverink teach report management for a service desk incidents and solutions, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman and Boss to include a feature to monitor a solution associated with incidents for designated period of time as disclosed by Stoverink, such solution monitoring allows to distinguish offered effective and ineffective  solutions to particular incidents (col. 5 lines 42-49 and col. 7 lines 27-33).

9.	Claims 6, 7,13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. (US 2019/0286700 hereinafter referred to as Jayaraman),  in view of  Boss et al. (US 2008/0091983 hereinafter referred to as Boss), and further in view of Yassen et al. (US 2019/0265865 hereinafter referred to as Yassen). 

Regarding claims 6, 13, 20, Jayaraman and Boss teach all the limitations of claims 1, 8, and 20. 

“wherein extracting includes extracting key words from an oral communication”
Yassen teaches:
“wherein extracting includes extracting key words from an oral communication” (Yassen [0130] [0122], A user assistance system parsing contextual information including keyword from a conversation.  The conversation can be plurality of conversation types including voice call and video call).
Because, Jayaraman, Boss and Yassen teach processing IT incident reports, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman and Yassen to include context information parsing from conversation as disclosed by Yassen, such inclusion is useful to implement a user assistance system using artificial intelligent (AI) related techniques such as a voice recognition technique (Yassen [0129]).

Regarding claims 7 and 14, Jayaraman and Boss teach all the limitations of claims 1 and 8.
Jayaraman and Boss do not teach:
“wherein the processor being adapted to further execute instruction including working with affected clients or venders to determine ways to achieve improvement and ensure successful quality controls.”
Yassen teaches:
“wherein the processor being adapted to further execute instruction including working with affected clients or venders to determine ways to achieve improvement and ensure successful (Yassen [0129], using plurality of  user’s information including a history of user and interaction corresponding outcomes etc. for efficiently improve incident resolving, and quality of the context specific actions).
Because, Jayaraman, Boss and Yassen teach processing IT incident reports, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaraman and Yassen to include quality improvement feature as disclosed by Yassen, such inclusion is helpful to efficiently resolve future incidents based previous incidents, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454